                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       1:11-cr-00206-JAW-2
                                              )
RICKY SIROIS                                  )


    AMENDED 1 ORDER GRANTING MOTION FOR ORDER ON MOTIONS
            AND DENYING MOTIONS FOR ACTUAL DATE

       On October 11, 2018, the Court issued an order in which it granted Ricky

Sirois’ motion for halfway house recommendation, but the Court added several

caveats to the order, essentially acknowledging that a court may only recommend

placement to the Bureau of Prisons and the Bureau of Prisons has the ultimate

statutory authority to respond to the judicial recommendation. Order on Mot. for

Halfway House Recommendation (ECF No. 405). Mr. Sirois is dissatisfied with the

Court’s analysis and he has in quick succession filed three motions with the Court,

attempting to obtain an order forcing the Bureau of Prisons to place him in a halfway

house by a date certain. Def.’s Mot. for Recommendation to Place Def. in Halfway

House by Oct. 26, 2018 (ECF No. 406); Def.’s Mot. for a Confirmed Halfway House

Date (ECF No. 411); Mot. for Ruling on Mots. (ECF No. 413).

       The Court grants Mr. Sirois’ motion for a ruling, but it denies his motions for

a date certain. Mr. Sirois cites two cases in support of his view: Woodall v. Federal

Bureau of Prisons, 432 F.3d 235 (3d Cir. 2005) and Evans v. Willingham, 413 F. Supp.


1 The Court issues this amended order to correct certain non-substantive, typographical errors that
inadvertently appeared in the original order.
2d 155 (D. Conn. 2006). The Court finds neither convincing. Evans and Woodall were

both decided before Congress enacted the Second Chance Act of 2007, 18 U.S.C. §

3624(b), which recodified the Bureau of Prisons’ authority to make halfway house

determinations:

      As before, § 3621(c) provided the BOP with discretion to determine whether
      and how long an inmate should spend in a halfway house before his release, so
      long as the pre-release placement was practicable and the BOP considered the
      factors set forth in § 3621(b).

Eickleberry v. Jett, Civil No. 11-443 (DSD/JSM), 2011 U.S. Dist. LEXIS 148318, at

*20 (D. Minn. Dec. 7, 2011). As the court wrote in Eickleberry:

      There is nothing in the plain text of 18 U.S.C. §§ 3621(b) or 3264(c) that gives
      inmates the right to immediate placement (up to 12 months) into a RRC.
      Section 3621(b) gives the BOP the discretion “at any time” to place an inmate
      into “any available penal or correctional facility” and to “direct the transfer of
      an inmate from one penal or correctional facility to another.” 18 U.S.C. §
      3621(b).

Id. at *26-27. The Eickleberry Court wrote:

      [Section] 3624(c) does not require placement in a [RRC]. It only obligates the
      BOP to facilitate the prisoner’s transfer from the prison system.

Id. at *27 (quoting Elwood v. Jeter, 386 F.3d 842, 847 (8th Cir. 2004)).           The

Eickleberry Court concluded that “there is no statutory requirement that entitles

Eickleberry to RRC or home placement under the [Second Chance Act].” Id.

      Section 3621(b) provides that the Bureau of Prison should consider “any

statement by the court that imposed the sentence” in deciding where to house an

inmate. The Court has made its recommendation plain. It can do no more.

      The Court GRANTS Ricky Sirois’ Motion for Ruling on Motions (ECF No. 413)

and it DENIES Ricky Sirois’ Motion for Recommendation to Place Defendant in

                                          2
Halfway House by Oct. 26, 2018 (ECF No. 406) and Motion for a Confirmed Halfway

House Date (ECF No. 411).

      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 5th day of November, 2018




                                        3
